Title: To James Madison from Soliman Melimeni, 13 December 1805
From: Melimeni, Soliman
To: Madison, James


          
            Sir.
            Washington City December 13th. 180⟨5.⟩;
          
          I am very much Oblige to the Presiden⟨t⟩; for the Arrival of my horses. I have received 2 horses, the best one them is dead, Sir if the President, wants I send him one of them Sadd[l]ed, if not I send it without the Sadle. I am Yours
          
            Solimon,Ambassador
          
        